...   ~' ,..,~:;,.;

          AO 245B (Rev. 02/08/2019) Judgment (n a Criminal Petty Case (Modified)                                                              Page I of!   Y
                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                               JUDGMENT IN A CRIMINAL CASE
                                               v.                                     (For Offenses Committed On or After November l, 1987)


                             Luis Miguel Ramirez-Maya                                 Case Number: 3:19-mj-22302

                                                                                      Craig Joseph Leff
                                                                                      Defendant's Attorney


          REGISTRATION NO. 85616-298

          THE DEFENDANT:
           ~ pleaded guilty to count(s) 1 of Complaint
                                                    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-



            0 was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                   Nature of Offense                                                           Count Number(s)
          8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

            0 The defendant has been found not guilty on count( s)                 ~~~~~~~~~~~~~~~~~~~




            0 Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                                       dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                         ,~ TIME SERVED
             ~   Assessment: $10 WAIVED IZl Fine: WAIVED
             ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             0 Court recommends defendant be deported/removed with relative,                         charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Thursday, June 6, 2019
                                                                                    Date of Imposition of Sentence



                                                                                    ~ARRYM.KURREN
                                                                                    UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                    3: l 9-mj-22302
